DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 5-14 in the reply filed on 07/01/2022 is acknowledged. Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 5 recites “a cutting-to-length device by means of which the separator sheet web can be cut-to-length into individual separator sheets” wherein the specification of the instant application defines “a bar knife” as a corresponding structure for the claimed generic place holder of “a cutting-to-length device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation of “the conveying direction” in 4th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation of “the residual-stress of the separator sheet web” in 10th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation of “the front edge” in 12th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation of “the rear edge” in 13th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation of “the cutting-to-length process” in 13th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation of “disposed i upstream of the deflection device” which renders the claim indefinite because it is not clear what the meaning of “i upstream” is.
Claim 10 recites “like a shaft brake” which renders the claim vague and indefinite because it is unclear whether the limitations following the phrase “like” is part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites “like a deflection bar” which renders the claim vague and indefinite because it is unclear whether the limitations following the phrase “like” is part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites “like a bar knife” which renders the claim vague and indefinite because it is unclear whether the limitations following the phrase “like” is part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath (WO 9702750).
	Horvath (WO 9702750) disclose an apparatus for producing rolls of dough sheets with separator sheets with conveyor means to deliver a sheet of dough, especially of puff pastry dough, and a separator sheet, especially of baking paper, into the feed slot of a fork-like winder, which can be set in rotation when the leading edge of the composite of dough and separation sheets has run in, and retracted axially from the newly formed roll once the rotational operation has ended. The conveyor means comprise a device (7, 12) for laying a separation sheet (14) on a circulating conveyor belt (1); a device for laying a dough sheet (9) on the separation sheet (14) laid on the conveyor belt (1), preferably at a distance from the forward edge of the separation sheet (14), in the advance direction, exceeding the sum of winder circumference and feed slot depth; a device (18, 19) for folding over the section (16) of the separation sheet (14) protruding ahead of the dough sheet (9) to cover the top of the forward section (17), in the advance direction, of the dough sheet (9), and a device (1, 24) for introducing the forward section (17) of the dough sheet (9) covered with separation sheet into the feed slot (25) of the winder (26).

    PNG
    media_image1.png
    390
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    689
    media_image2.png
    Greyscale

	As to claim 5, Horvath (WO ‘750) discloses a device for producing a rolled up roll made of a dough piece and a separator sheet (14), having a feeding device in which the dough piece (9) can be placed on a separator sheet web (14) in a conveying direction, a cutting-to-length device (12) by means of which the separator sheet web (14) can be cut-to-length into individual separator sheets, each of which is assigned to a dough piece (9), and a winding device (23) by means of which a roll made of a dough piece (9) and a separator sheet (14) can be rolled up; wherein the device comprises an impact device (7, 8) by means of which the residual-stress state of the separator sheet web can be varied.
	Horvath (WO ‘750) discloses all the structural limitations of a device for producing a rolled-up roll made of a dough piece, however, is silent that the residual stress of the separator sheet web (14) generated causing the separator sheets (14) to roll up automatically at the front edge and/or the rear edge after termination of the cutting-to-length process, as recited in claim 5.
	 It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the impact device, as taught by Horvath (WO ‘750), such that the residual stress of the separator sheet web (14) generated causing the separator sheets (14) to roll up automatically at the front edge and/or the rear edge after termination of the cutting-to-length process in order to improve the workability of the impact device so that the separator sheet web does not have to be specially treated to provide a clean pick-up on the winder and the leading edge of the pastry is strengthened by the wrap-round separator sheet, minimizing breakage and the dough does not stick to the winder, so that the winder remains free from dough residues and no special pick-up mechanism such as clamp or suction pads required.
	As to claim 6, Horvath (WO ‘750) teach the impact device (7, 8) comprises a traction conveyor device and a deflection device, wherein tensile stresses can be exerted on the separator sheet web (14) by means of the traction conveyor device, and wherein the separator sheet web (14), which is under tensile stress, can be deflected at the deflection device by a deflection angle.
	As to claim 7, Horvath (WO ‘750) teach the deflection angle of the deflection device is between 90 degrees and 179 degrees.
	As to claim 8, Horvath (WO ‘750) disclose the traction conveyor device comprises a pair of draw rollers (7, 8) disposed downstream of the deflection device in the conveying direction, the separator sheet web (14) being able to be conveyed through said pair of draw rollers by applying a driving force.
	As to claim 9, Horvath (WO ‘750) disclose the traction conveyor device comprises a braking means disposed in upstream of the deflection device in the conveying direction, the conveying movement of the separator sheet web being able to be decelerated by means of said braking means.
	As to claim 10, Horvath (WO ‘750) teaches the braking means is formed like a shaft brake by means of which a bearing shaft, on which a supply roll of the separator sheet web is rotatably mounted, can be decelerated.
	As to claim 11, Horvath (WO ‘750) discloses the deflection device is formed like a deflection bar which comes into contact with a deflecting edge at the separator sheet web.
	As to claim 12, Horvath (WO ‘750) teaches the deflection device engages with a wedge-shaped deflecting edge at the separator sheet web.
	As to claim 13, Horvath (WO ‘750) discloses the cutting-to-length device is formed like a bar knife.
	As to claim 14, Horvath (WO ‘750) teaches the device comprises an adjustable holding-down device which can be adjusted between an engaged position and a rest position, the holding-down device coming into contact with the rear protrusion of the separator sheet in the engaged position, and the holding-down device allowing the dough piece to be conveyed through to the winding device in the rest position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        08/27/2022